MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Jul 18 2017, 8:57 am

the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ryan P. Dillon                                           Curtis T. Hill, Jr.
Marita K. Webb                                           Attorney General of Indiana
Dillon Legal Group, P.C.
                                                         Katherine Cooper
Franklin, Indiana                                        Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James I.M. Lines,                                        July 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         55A01-1610-CR-2392
        v.                                               Appeal from the
                                                         Morgan Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Jane Spencer Craney, Judge
                                                         Trial Court Cause No.
                                                         55D03-1411-F5-1720



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017             Page 1 of 15
[1]   James I.M. Lines (“Lines”) was convicted after a jury trial of battery on a

      person less than fourteen years of age resulting in bodily injury1 as a Level 5

      felony, domestic battery2 as a Level 6 felony, strangulation3 as a Level 6 felony,

      and criminal confinement4 as a Level 6 felony and was sentenced to a total of

      six years executed. Lines appeals his convictions, asserting that the trial court

      abused its discretion in admitting certain testimony at trial, and raises the

      following specific claims as to why the evidence was erroneously admitted:


                 I.        Whether the trial court abused its discretion because the
                           testimony was hearsay and did not fall into any of the
                           exceptions to the hearsay rule;


                 II.       Whether it was an abuse of discretion to admit the
                           testimony because it constituted impermissible vouching;
                           and


                 III.      Whether the trial court abused its discretion because the
                           witness was not properly qualified to testify as an expert
                           witness.


[2]   We affirm.




      1
          See Ind. Code § 35-42-2-1(b)(1), (f)(5)(B).
      2
          See Ind. Code § 35-42-2-1.3(a)(1), (b)(2).
      3
          See Ind. Code § 35-42-2-9.
      4
          See Ind. Code § 35-42-3-3(a).


      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 2 of 15
                                  Facts and Procedural History
[3]   Between November 10 and 12, 2014, A.L., who was nine years old at the time,

      lived with his mother, Stephanie, and his father, Lines, who was over eighteen

      years of age at that time, and his younger brother. That day, Stephanie

      returned to their home in Morgan County after she finished work, and she took

      a nap. When she awoke, Lines was angry with her because she had not yet

      made dinner. Because the gas in the home had been turned off, Stephanie had

      to cook using a camp stove, and she asked Lines to come into the kitchen to

      light the stove for her. After he lit the stove, he walked over to Stephanie and

      hit her in the nose with the palm of his hand. Stephanie then went into the

      bathroom and noticed a bruise above her eye. When she returned to the

      kitchen, Lines accused Stephanie of causing the bruise to herself and shoved her

      against the refrigerator. He placed his forearm on Stephanie’s neck and pushed

      against it so that she could not breathe or speak. Stephanie attempted to run

      away from Lines, but he chased her, pulled her hair, and dragged her through

      the house by her hair. Lines also took Stephanie’s cell phone so that she could

      not call for help, and he would not allow Stephanie to leave the house. He

      continued to abuse Stephanie by yelling at her, shoving her on the couch,

      holding her on the ground, and putting his forearm on her neck and squeezing

      to the point that “it felt like he was going to crush [her] esophagus.” Tr. Vol. I

      at 212. The children were not present when this incident occurred. Eventually,

      Lines went into the other room and fell asleep.




      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 3 of 15
[4]   The next day, November 11, Stephanie went to the hospital to visit her mother

      who had had surgery, and when she returned home, she sat down in the living

      room with the children. Lines asked Stephanie where she had been and took

      her cell phone. The argument moved to the kitchen, where Lines began to

      strangle Stephanie by placing his forearm on her neck and then shoved her

      against the refrigerator and wall, pulled her hair, and pulled her down to the

      ground where he continued to strangle her. The strangulation made it difficult

      for Stephanie to breathe. She was able to go to the living room, where the

      children were, and thought Lines would not attack her in front of the children.

      However, Lines again began to strangle her, this time with his hands around

      her neck. Stephanie was terrified because she could not break free and thought

      she might die. Stephanie went back into the kitchen, and Lines followed her

      and punched her in the side, which caused her to gasp for air. Lines pointed to

      the family room and told Stephanie, “I ought to take you in there and bash your

      head in.” Id. at 216. He also told her, “I should have killed you a long time

      ago.” Id. Lines dragged Stephanie into the family room as she screamed and

      tried to get away from him. A.L. observed Lines drag Stephanie by the hair

      and hit her. As a result of being abused by Lines, Stephanie suffered bruising

      and tenderness around her left eye.


[5]   A.L. ran into the family room, and Stephanie told him to “run to the neighbor’s

      and have her call the cops.” Id. at 216-17. When A.L. reached the front door,

      Lines grabbed him by the arm and pulled him away from the door. He told

      A.L. “if you try to run out this door again, I’ll beat your ass.” Id. at 217. Lines


      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 4 of 15
      then picked up both children, who were screaming and crying, by their arms

      and threw them down. A short time later, Lines walked into the other room

      and went to sleep. The children laid down next to Stephanie on the couch, and

      they all fell asleep.


[6]   On the next day, November 12, Annette Rohlman (“Rohlman”), who was a

      registered nurse with the Martinsville School District and was also the Morgan

      County Coroner, met with A.L. at his school where she was working that day

      as the school nurse. The school had received a call from a concerned person,

      who had reported that A.L. and his brother needed to be checked for injuries

      due to being involved in a domestic disturbance the prior night. Rohlman

      called A.L. to her office and asked him if he had any concerns or if anything

      was going on that he needed to talk about. A.L. told Rohlman that he felt sick

      to his stomach. Id. at 194. A.L. was shy at first and then became upset and

      tearful. He told Rohlman that things had happened at his home the night

      before that he wanted to talk to her about. He was shaking a little bit and told

      Rohlman that his mom and dad had been fighting that night and that his dad

      had hit his mom repeatedly and choked her. Id. at 196. A.L. said that he was

      told to try to get help, but that when he ran to the door his dad grabbed him by

      the arm, jerked him away, and threw him to the floor. Id. at 197. A.L. relayed

      to Rohlman that his dad told him he would “beat his ass if [A.L.] did it again”

      and that he needed to stay where he was. Id. Rohlman observed redness and

      bruising on both sides of A.L.’s right forearm which she felt was consistent with




      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 5 of 15
      what A.L. had told her, and she reported the situation to the Department of

      Child Services and the Morgan County Sheriff’s Department. Id. at 204.


[7]   On November 13, 2014, the State charged Lines with six counts: Count I,

      Level 5 felony battery on a person less than fourteen years of age resulting in

      bodily injury; Count II, Level 6 felony criminal confinement; Count III, Level 6

      felony domestic battery; Count IV, Level 6 felony criminal confinement; Count

      V, Level 6 felony strangulation; Count VI, Level 6 felony strangulation. A jury

      trial was held, and at trial, Lines objected to Rohlman’s testimony regarding the

      statements made by A.L. on the grounds that the statements were hearsay. Id.

      at 196. The State argued that the statements were admissible under the excited

      utterance exception to the hearsay rule. The trial court found that the

      statements were not an excited utterance because they were too far removed

      from the incident; however, the trial court instead found that the statements did

      not constitute hearsay because “A.L. [was] a witness” and overruled the

      objection. Id.


[8]   Lines also objected to Rohlman’s testimony regarding whether the bruise she

      observed on A.L.’s arm was consistent with a grabbing of the arm on the basis

      that there was no foundation for Rohlman “to testify about what was consistent

      based upon a narrative given by a child.” Id. at 203. The State responded that

      Rohlman was “a registered nurse . . . [and] a coroner who . . . knows about

      injuries and the nature of receiving them and how they look and what to look

      for. I think she ha[s] extra information, extra training that would help the

      jury.” Id. at 203. The trial court sustained the objection, but later, a juror asked

      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 6 of 15
      Rohlman the question, “[w]as the bruising consistent with the grabbing of an

      arm?” Id. at 204. Lines objected, and the State responded that Rohlman was a

      skilled witness and needs to be “shown to have enough knowledge to make the

      opinion helpful to [sic] clear understanding of a witness’s testimony in

      determining a fact.” Id. The State further stated, “She’s a skilled witness, or

      expert witness, I believe, she has the training.” Id. The trial court overruled the

      objection, and Rohlman testified that the bruising on A.L.’s arm was consistent

      with grabbing an arm. Id.


[9]   A.L. also testified at the trial, prior to Rohlman, and gave testimony concerning

      the events of November 11, 2014. This testimony included that Lines battered

      Stephanie and that Lines grabbed A.L.’s arm when he attempted to go outside

      to get help, and then Lines threw A.L. on the floor. Id. at 180-83, 189.

      Additionally, Stephanie testified regarding the events that occurred on

      November 10 and 11, 2014. Lines testified at the trial and acknowledged that

      he had a physical altercation with Stephanie, although he claimed that the

      physical violence was mutual and he only hit Stephanie in order to protect

      himself. Tr. Vol. III at 102-04, 115. Lines also admitted that he grabbed A.L.

      by the arm, and claimed that A.L. pulled away and fell on the floor. Id. at 106-

      09. At the conclusion of the evidence, the jury found Lines guilty of Level 5

      felony battery on a person less than fourteen years of age resulting in bodily

      injury, Level 6 felony domestic battery, Level 6 felony strangulation, and Level

      6 felony criminal confinement. The trial court sentenced Lines to an aggregate

      sentence of six years executed. Lines now appeals.


      Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 7 of 15
                                      Discussion and Decision
[10]   Lines argues that the trial court abused its discretion when it admitted certain

       testimony of Rohlman at the trial. Generally, we review the trial court’s ruling

       on the admission of evidence for an abuse of discretion. Jones v. State, 982

       N.E.2d 417, 421 (Ind. Ct. App. 2013) (citing Noojin v. State, 730 N.E.2d 672,

       676 (Ind. 2000)), trans. denied. We reverse only where the decision is clearly

       against the logic and effect of the facts and circumstances. Id. Even if the trial

       court’s decision was an abuse of discretion, we will not reverse if the admission

       constituted harmless error. Id. An error is harmless if it does not affect the

       defendant’s substantial rights. Ind. Trial Rule 61. The improper admission of

       evidence is harmless error when the conviction is supported by substantial

       independent evidence of guilt as to satisfy the reviewing court that there is no

       substantial likelihood that the erroneously-admitted evidence contributed to the

       conviction. Hape v. State, 903 N.E.2d 977, 991 (Ind. Ct. App. 2009), trans.

       denied. Furthermore, if the erroneously-admitted evidence is merely cumulative

       of other evidence in the record, it is harmless error and not grounds for reversal.

       Hunter v. State, 72 N.E.3d 928, 932 (Ind. Ct. App. 2017), trans. denied.


                                        I.       Hearsay Statements
[11]   Lines contends that the trial court abused its discretion in admitting testimony

       of Rohlman regarding statements made to her by A.L. Lines asserts that these

       statements were hearsay because they were out of court statements offered for

       the truth of the matter and were, therefore, inadmissible. He further argues that

       the testimony did not fall into the hearsay exception as an excited utterance
       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 8 of 15
       because the statements provided by A.L. to Rohlman occurred the day after the

       events described, and it was not established that A.L. was still under the stress

       of excitement caused by the events when he made the statements to Rohlman.

       Lines also alleges that the statements did not fall into the hearsay exception for

       statements made for medical diagnosis because A.L. did not make the

       statements to Rohlman for the purpose of medical diagnosis or treatment.

       Lines additionally maintains that the testimony was not admissible under

       Crawford v. Washington5 because A.L. was available for testimony and cross-

       examination at trial.


[12]   We need not address Lines’s hearsay and Crawford arguments because the

       testimony of Rohlman regarding the statements made to her by A.L. is

       cumulative of other evidence presented at trial that established the events that

       occurred on the night of November 11, 2104. The admission of evidence is

       harmless error and is not grounds for reversal where the evidence is merely

       cumulative of other evidence properly admitted. Hunter, 72 N.E.3d at 932.

       Here, in addition to Rohlman, A.L. testified to the events that occurred on

       November 11 as he observed them, including that Lines battered Stephanie and

       grabbed A.L. by the arm. Tr. Vol. II at 181-83. Additionally, Lines testified

       that he had a physical altercation with Stephanie and that he grabbed A.L. by

       the arm. Tr. Vol. III at 102-04, 106-09. Further, Stephanie testified as to the




       5
           Crawford v. Washington, 541 U.S. 36 (2004).


       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 9 of 15
       incident that occurred on November 11. Tr. Vol. II at 214-17. Therefore,

       Rohlman’s testimony as to the statements made to her by A.L. were merely

       cumulative of other evidence before the jury, and the any error in its admission

       was harmless error.


                                       II.      Vouching Testimony
[13]   Lines argues that the trial court abused its discretion in admitting the testimony

       of Rohlman regarding the statements that A.L. made to her because the

       testimony constituted impermissible vouching. He contends that the testimony

       by Rohlman was provided for the sole purpose of bolstering A.L.’s credibility.

       Lines asserts that Rohlman had no personal knowledge of the events described

       by A.L., and offering this statement served only the purpose of bolstering

       credibility of the witness, which is impermissible.


[14]   Indiana Evidence Rule 704(b) provides that “[w]itnesses may not testify to

       opinions concerning intent, guilt, or innocence in a criminal case; the truth or

       falsity of allegations; whether a witness has testified truthfully; or legal

       conclusions.” Such vouching testimony is considered an invasion of the

       province of the jurors in determining what weight they should place upon a

       witness’s testimony. Alvarez-Madrigal v. State, 71 N.E.3d 887, 892 (Ind. Ct.

       App. 2017) (citing Carter v. State, 31 N.E.3d 17, 29 (Ind. Ct. App. 2015), trans.

       denied), trans. denied.


[15]   Here, Rohlman testified to what A.L. had told her about what occurred on

       November 11 at his home, that Lines and Stephanie had been fighting and that

       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 10 of 15
       Lines had hit Stephanie repeatedly and choked her. Tr. Vol. II at 196-97.

       Rohlman also related that A.L. had told her that, when A.L. had run to the

       door to get help, Lines had grabbed A.L. by the arm, jerked him away, and

       threw him to the floor. Id. at 197. A.L. also reported to Rohlman that Lines

       had told him that “he would beat [A.L.’s] ass if he did it again.” Id. Rohlman

       did not state any opinions or make any statements about the truth or falsity of

       A.L.’s allegations, nor did she express any opinions regarding A.L.’s credibility.

       We, therefore, conclude that Rohlman’s testimony did not constitute

       impermissible vouching, and the trial court did not abuse its discretion in

       admitting it.


                                        III. Opinion Testimony
[16]   Lines asserts that the trial court abused its discretion in qualifying Rohlman as

       an expert witness and allowing her to testify as to her opinion on causation of

       the bruise on A.L.’s arm. He argues that Rohlman was not qualified as an

       expert to testify as to whether the bruise that she observed on A.L.’s arm was

       consistent with his arm being grabbed. Lines contends that the trial court did

       not properly establish that Rohlman had the training and experience to be

       qualified as an expert and to allow her to testify regarding the consistency of the

       bruise with the events that occurred. The State argues that Rohlman offered her

       testimony as a skilled witness rather than an expert witness.


[17]   We note that it is not clear whether the trial court qualified Rohlman as a

       skilled witness or as an expert witness. The State initially requested that the

       trial court qualify Rohlman as a skilled witness, stating that she had “extra
       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 11 of 15
       information, extra training that would help a jury” because she was a nurse and

       a coroner. Tr. Vol. II at 203. The State later noted, “[S]he is a skilled witness.

       She needs to be shown to have enough knowledge to make the opinion helpful

       to [sic] clear understanding of a witness’s testimony in determining a fact.” Id.

       at 204. In response to a question by the trial court as to whether the State was

       asking “to qualify her as an expert,” the State responded, “She’s a skilled

       witness, or expert witness, I believe, she has the training.” Id. The trial court

       then overruled Lines’s objection and permitted Rohlman to testify that the

       bruise on A.L.’s forearm was consistent with grabbing an arm, but did not

       specify whether she was qualified to do so as a skilled witness or an expert

       witness. Id.


[18]   Indiana Evidence Rule 701 governs the admission of testimony by skilled

       witnesses and provides:


               If a witness is not testifying as an expert, testimony in the form of
               opinion is limited to one that is:


               (a) rationally based on the witness’s perception; and


               (b) helpful to a clear understanding of the witness’s testimony or
                   to a determination of a fact in issue.


       The difference between skilled witnesses and ordinary lay witnesses is their

       degree of knowledge concerning the subject of their testimony. Satterfield v.

       State, 33 N.E.3d 344, 352 (Ind. 2015). Neither has the “scientific, technical, or

       other specialized knowledge” of experts, Ind. Evidence Rule 702(a), and both

       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 12 of 15
       ordinary lay and skilled witnesses testify from their perceptions alone, not

       necessarily established scientific principles. Id. at 353. Skilled witnesses,

       though, possess knowledge beyond that of the average juror. Id.


[19]   Indiana Evidence Rule 702(a) provides that:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue.


       In construing this rule, only one of these characteristics—knowledge, skill,

       experience, training, or education—is necessary to qualify an individual as an

       expert. Lyons v. State, 976 N.E.2d 137, 141-42 (Ind. Ct. App. 2012). Our

       Supreme Court has determined that the “specialized knowledge” set forth in

       Evidence Rule 702(a) is not necessarily scientific knowledge, and it need not be

       proven reliable by means of “scientific principles.” Malinski v. State, 794 N.E.2d

       1071, 1084 (Ind. 2003). Rather, such evidence is governed only by the

       requirements of Rule 702(a), and any weaknesses or problems in the testimony

       go only to the weight of the testimony, not to its admissibility, and should be

       exposed through cross-examination and the presentation of contrary evidence.

       Lyons, 976 N.E.2d at 142 (citing Turner v. State, 953 N.E.2d 1039, 1050 (Ind.

       2011)). Under Evidence Rule 703, “[a]n expert may base an opinion on facts or

       data in the case that the expert has been made aware of or personally

       observed.”



       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 13 of 15
[20]   Although it is not clear if the trial court found Rohlman to be a skilled witness

       or expert witness, we find that she qualified as both. Rohlman was qualified as

       a skilled witness because, as a nurse and a coroner, she possessed knowledge

       beyond that of the average juror, and she based her opinion as to the cause of

       the bruise on her perception of A.L.’s injury and her additional knowledge.

       Her opinion was also helpful to a clear understanding that such an injury was

       consistent with being physically grabbed.


[21]   Additionally, Rohlman was also qualified as an expert witness. Rohlman

       testified that she is a registered nurse who works as a nurse for the school

       district, and she is also the Morgan County Coroner. Tr. Vo. II at 192. She

       testified that she has an associate’s degree in the science of nursing and that she

       is a certified medical legal death investigator. Id. Rohlman formally worked as

       a police officer with the Mooresville Police Department, and as a coroner, she

       is required to complete sixteen hours of continuing education each year, which

       includes different death investigation cases. Id. at 193. Based on her

       knowledge, skill, training, and practical experience, particularly as a nurse in a

       school setting, the trial court had sufficient information to qualify Rohlman as

       an expert witness. Rohlman observed a bruise on A.L.’s forearm that had

       redness and bruising on both sides of the arm, which she believed was

       consistent with a grabbing of the arm. Id. at 197, 203-05. We conclude that the

       trial court did not abuse its discretion in admitting the testimony by Rohlman

       that the bruise on A.L.’s forearm was consistent with being grabbed on the arm.




       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 14 of 15
[22]   Lines takes issue with the fact that, during cross-examination, Rohlman

       testified that she did not know what stage the bruise was and could not refer to

       the stages of bruising. Id. at 205-06. Any weaknesses or problems in the

       testimony go only to the weight of the testimony, not to its admissibility, and

       should be exposed through cross-examination and the presentation of contrary

       evidence. Lyons, 976 N.E.2d at 142. Rohlman was qualified as an expert

       witness to testify that the bruise she observed on A.L.’s arm was consistent with

       being grabbed on the arm and not what stage the bruise was. This testimony

       that occurred during cross-examination allowed Lines to expose possible

       weaknesses or problems with Rohlman’s testimony and did not affect the

       admissibility of her opinion testimony. The trial court did not abuse its

       discretion in admitting Rohlman’s testimony.


[23]   Affirmed.


[24]   Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 55A01-1610-CR-2392 | July 18, 2017   Page 15 of 15